YOUNG, Justice.
On a former day of this term in above styled cause we affirmed the trial court’s order on plea of F. P. Case to the venue, whereby the suit as to said defendant was transferred to the county of his residence— Smith; see 239 S.W.2d 116; later overruling Clingingsmith’s motion' for rehear-' ing and to certify. -Permission was thereafter granted by the Supreme Court to Clingingsmith 'for filing of application to compel certification; ' and upon hearing 'of the proceedings in mandamus, styled Cling-ingsmith v. Bond et al., it was the judgment of our Supreme Court that this Court was in error in its order affirming the transfer of cause as to respondent Case; but that on the, other hand yenue as to such party properly lay in Dallas County. See Su-. preme Court opinion, 241 S.W.2d 616.
Conformably . to the Supreme Court’s ruling just cited, our judgment of March 2, 1951 relative to defendant Case is' set. aside and vacated; .and in lieu thereof the plea of privilege filed by him is now. in all respects . overruled. It- is accordingly ordered that -the foregoing conclusions and judgment be certified to the District Court for observance;